DETAILED ACTION
Claim Interpretation
Claim 1 recites in line 6-7 “a coating film formed by plasm spraying in atmosphere of yttrium fluoride or a material containing yttrium fluoride” and claim 5 recites in line 10 that “the coating film is formed by plasma spraying of yttrium fluoride or a material containing yttrium fluoride”. These limitations have been interpreted as product-by-process limitations. The structure implied by the process steps includes that the layer is formed of yttrium fluoride or a material containing yttrium fluoride. However no particular structural difference has been identified for the process of spraying. Where prior art references also taught or suggested  plasma spraying, such portion was cited for purposes of compact prosecution on the merits. If applicant feels that there is structure implied by the process of spraying or by any process steps added by amendment, applicant is kindly requested to identify any structural differences and provide evidence if needed. Please see MPEP 2113 for additional information on product-by-process claims and the burden for demonstrating a nonobvious difference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa (prev. presented US 2018/0127319), in view of US Patent Application Publication 2017/0283313 of Lee et al., hereinafter Lee.
Regarding claim 1, Ashizawa teaches a plasma processing apparatus [0037] comprising: a processing chamber [0037] in which plasma is formed ([0037]); and a member which is a member inside of the processing chamber ([0037]) and is disposed on a surface to be exposed to the plasma [0037] and has a coating film [0039] formed by spraying [0062] of yttrium fluoride [0039], wherein a ratio of an orthorhombic crystal of the yttrium fluoride or the material containing the yttrium fluoride forming the coating film relative to entirety is 60% or more ([0039] taught as it is orthorhombic and [0040] teaching the main component is greater than 70% or greater than 90%)). Ashizawa fails to teach the chamber is disposed in a vacuum container and fails to teach the member is an inner wall surface. In the same field of endeavor of coating a plasma processing apparatus with a yttrium and fluoride containing coating (abstract), Zhao teaches that the processing chamber to be coated is a vacuum container [0008] and teaches that the chamber wall is coated with yttrium coatings for plasma resistance [0005]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ashizawa to include a the chamber is a vacuum coating and that the member to be coated forms a chamber wall because Ashizawa teaches the coating is for processing plasma chambers and Lee teaches that the processing chambers to be coated includes a vacuum container as a feature of the chamber [0016, 0018, 0024] and because Lee teaches that the walls should be coated for plasma resistance [0016-0018] including with yttrium fluoride coatings [0004]. Ashizawa teaches a crystal size of 50 nm or less [0052]. The effect of the crystal size to suppress generation of particles is met by the teaching of Ashizawa to form crystals of 50 nm or less by spraying ([0061] teaches aerosol deposition). Ashizawa has taught the coating is for plasma chambers. Note that “in atmosphere” is inclusive of the atmosphere of the chamber in which the deposition of Ashizawa is occurring. Regarding specifically the formation by plasma spraying, as noted above, this is treated as directed to a product by process and Ashizawa has taught obtaining the same product coating. However, in the event applicant can demonstrate that the plasma spraying is more than reference to a product by process, it is additionally noted that Lee teaches plasma spraying for the coating layer formation ([0016], [0018], [0069]) and teaches that this is an alternative to aerosol spray deposition [0016] which is what Ashizawa teaches. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ashizawa to include formation by plasma spraying in atmosphere because Lee teaches this as a functional alternative for the same purpose of forming the plasma resistant coating on the chamber component (including chamber walls) [0016].
Regarding claim 5, the combination of Ashizawa in view of Lee remains as applied to the analogous limitations of instant claim 1. Additionally, Ashizawa teaches the apparatus is for semiconductor processing such that the semiconductor substrate to be processed by the various apparatuses disclosed in [0037] are the sample disposed inside the processing chamber to be processed using plasma generated inside of the chamber [0037]. Further Lee teaches a substrate to be processed with plasma in the chamber [0016-0018]. Ashizawa teaches a crystal size of 50 nm or less [0052]. The effect of the crystal size to suppress generation of particles is met by the teaching of Ashizawa to form crystals of 50 nm or less by spraying ([0061] teaches aerosol deposition). Ashizawa has taught the coating is for plasma chambers. Note that “in atmosphere” is inclusive of the atmosphere of the chamber in which the deposition of Ashizawa is occurring. Regarding specifically the formation by plasma spraying, as noted above, this is treated as directed to a product by process and Ashizawa has taught obtaining the same product coating. However, in the event applicant can demonstrate that the plasma spraying is more than reference to a product by process, it is additionally noted that Lee teaches plasma spraying for the coating layer formation ([0016], [0018], [0069]) and teaches that this is an alternative to aerosol spray deposition [0016] which is what Ashizawa teaches. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ashizawa to include formation by plasma spraying in atmosphere because Lee teaches this as a functional alternative for the same purpose of forming the plasma resistant coating on the chamber component (including chamber walls) [0016].
Response to Arguments
Applicant's arguments filed 08/16/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Regarding the argument that the aerosol deposition method disclosed by Ashizawa [0061] is not spraying or plasma spraying in atmosphere (reply p 6-12) is not persuasive because the atmosphere is the atmosphere of the chamber. Further, the layer of Ashizawa includes the claimed ratio of orthorhombic crystals and crystal size. The instant claim as presented connects the crystal size to the suppression of generation of particles and Ashizawa has taught this crystal size. Applicant has presented no evidence that the plasma spraying formation process affects these results. Applicant broadly asserts that the spraying method is tied to the resulting layer but provides no evidence that Ashizawa which obtains the same claimed layer parameters is structurally different beyond the assertion that it is. Therefore this is not persuasive as to the process imparting structural distinctions to the product. Further, the newly included reference Lee teaches plasma spraying as an alternative to the aerosol spraying and does not indicate or suggest that a person of ordinary skill in the art would expect a difference in the structure of the formed layer based on the process of forming it. Therefore applicant’s arguments are not persuasive. It is noted that assuming, arguendo, applicant can demonstrate a structural difference, Lee renders obvious formation by a plasma spraying in atmosphere method. 
Applicant argues (reply p 13-14) that Ashizawa does not teach the two parameters together (crystal size and orthorhombic ratio). This is not persuasive because Ashizawa teaches the orthorhombic structure and less than 100 nm [0016] and then in the additionally cited portion [0052] teaches this is preferably less than 50 nm and most preferably 20nm. Therefore, Ashizawa does teach and suggest the structure and crystal size together as claimed. Therefore, this argument is not persuasive.
Regarding Zhou (reply p14-16), the rejection has been modified to include Lee which teaches plasma spraying as an alternative to aerosol spraying and demonstrates a person of ordinary skill in the art would understand these to be alternative processes for forming the same layer and would not be expected to generate structurally different layers as applicant’s arguments suggest. Therefore these arguments are not persuasive.
Additionally regarding the product by process limitation, applicant is kindly reminded that [t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0323772 teaches plasma spraying as an alternative to thermal spraying [0035].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET D KLUNK/Examiner, Art Unit 1716                

/KARLA A MOORE/Primary Examiner, Art Unit 1716